DETAILED ACTION
Claims 21-40 are pending.
Assignee: Rambus
Priority: Apr. 22, 2011

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 21-40 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
“…A memory device, comprising: an interface; a register to receive a first timing adjustment value for a first internal timing reference signal, the first internal timing reference signal based on a first external timing reference signal, the first timing adjustment value not allowing full speed operation of the interface; a first circuit to receive the first external timing reference signal; and, a first sampler circuit, the first sampler circuit to resolve at least two signal values, a first signal value of the at least two signal values to be associated with a first transition of the first external timing reference signal, a second signal value of the at least two signal values to be associated with a second transition of the first external timing reference signal…”. The closest available prior art are Chiu(20100135100) and Shaeffer et al.(20130208818). Both are owned by Rambus Inc.
Claims distinguish from the art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132